Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Iter Rue |

 

United States Bankruptcy Court for the: :
Cocke cy bistrict of New York.
‘ (State) i
Case number (if known): Chapter : 7 Se | CQ Check if this is an

: oT amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor's name Mine WV ours lp C -

 

2. All other names debtor used
in the last 8 years

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

 

3. Debtor’s federal Employer Oo 3 _ O 4 ] ~] | 2S

Identification Number (EIN) —

 

 

4, Debtor’s address Principal place of business Mailing address, if different from principal place
of business
26 Sucamoce Street
Number \..&treet Number Street
P.O. Box

est Hempstead WY MSS2_

City State ZIP Code City State ZIP Code

 

Location of principal assets, if different from
principal place of business

NJassqg uv

County

 

Number Street

 

 

City State ZIP Code

5. Debtor’s website (URL)

 

[Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
Q Partnership (excluding LLP)
C) other. Specify:

6. Type of debtor

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
7.

8.

9.

Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

“

Name

Debtor fu } ne N You tS lia C - Case number (if knawn),

 

Describe debtor’s business

Under which chapter of the

Bankruptcy Code is the
debtor filing?

Were prior bankruptcy cases

filed by or against the debtor
within the last 8 years?

If more than 2 cases, attach a
separate list.

A. Check one:

L) Health Care Business (as defined in 11 U.S.C. § 1014(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CJ Railroad (as defined in 11 U.S.C. § 101(44))

(3 Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

QO Clearing Bank (as defined in 11 U.S.C. § 781(3))

None of the above

B. Check all that apply:

C} Tax-exempt entity (as described in 26 U.S.C. § 501)

CJ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)
L] Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
nttp://www.uscourts.gov/four-digit-national-association-naics-codes .

self

Check one:

Chapter 7
QO Chapter 9
| Chapter 11. Check all that apply:

(J Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

(] The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1){B).

CJ A plan is being filed with this petition.

L) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

LI The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 17 (Official Form 201A) with this form.

CJ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

QO Chapter 12

CI No ; , :
Wes. District Fa Sher m™ When C6 [5]2°17 case number l 7 =73 446

MM / DD /YYYY

 

District When Case number
MM / DD/YYYY

 

10.

Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,

attach a separate list.

 

Official Form 201

ate

Ci Yes. Debtor Relationship

District When
MM / DD /YYYY

 

Case number, if known

 

Voluntary Petition for Non-individuals Filing for Bankruptcy page 2

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor « li if €. {V You vS ly Cj ° Case number (if known)

11, Why is the case filed in this
district?

12. Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

Check all that apply:

Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

La bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

eo

(J Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
Why does the property need immediate attention? (Check ail that apply.)

) it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

(I) itneeds to be physically secured or protected from the weather.

CJ It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

CJ Other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?

C) No

LI Yes: insurance agency

 

Contact name

 

Phone

 

Pe Statistical and administrative information

 

13. Debtor's estimation of
available funds

G49 ©) 1,000-5,000

Check one:

() Funds will be available for distribution to unsecured creditors.
After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

LJ 25,001-50,000

 

14. Estimated number of Q 50-99 Q) 5,001-10,000 ©) 50,001-100,000
creditors ©) 100-199 OQ) 10,001-25,000 (2 More than 100,000
L} 200-999
. ( $0-$50,000 CJ $1,000,001-$10 million 3 $500,000,001-$1 billion
15. Estimated assets C1 360,00-$100,000 OQ $10,000,001-$50 million Q $1,000,000,001-$10 billion
$100,001-$500,000 ©) $50,000,001-$100 million OQ $10,000,000,001-$50 billion
LJ $500,001-$1 million {) $100,000,001-$500 million CJ More than $50 billion

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

 

 

 

Debtor 5 (V] ¥) ez fu You cS | nc - Case number (it known),
. oo. Cl $0-$50,000 C) $1,000,001-$10 million U) $500,000,001-$1 billion
16. Estimated liabilities ©) $50,001-$100,000 C1 $10,000,001-$50 mittion (2 $1,000,000,001-$10 billion
$100,001-$500,000 L} $50,000,001-$100 million £ $10,000,000,001-$50 billion
CJ $500,001-$1 million C} $100,000,001-$500 million LJ More than $50 billion

 

Ee Request for Relief, Declaration, and Signatures

WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of 3 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of

 

 

 

   

 

 

 

 

 

 

 

 

 

debtor petition.

2 [have been authorized to file this petition on behalf of the debtor.

m2 | have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penaity of perjury that the foregoing is true and correct.
Executed on 64 | ik, 20-1 4

MM / BD /YYYY. Q
x \ \, afem A S owe yaede \ | glwet SGrvf HC
¥ TF
Signature of authorized representative of debtor Printed name ‘
Title c2s} den +
. Si r
18. Signature of attorney x Date

Signature of attorney for debtor MM /DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

www. nyeb.uscourts. gov

 

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Wrne K/ Younes / FIC CASE NO::

Pursuant to Local Bankruptey Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning

Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (iii)
are affiliates, as defined in 11 U.S.C, § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 54i(a).]

“no RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
<1 THE FOLLOWING RELATED CASK(S) IS PENDING OR HAS BEEN PENDING:

 

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE PENDING: (YES/NO): [if closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

© SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR'S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY); REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B ~ PART 9” WHICH WAS ALSO LISTED IN

 

SCHEDULE “A/B” OF RELATED CASES:

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE PENDING; (YES/NO): (/f closed] Date of Closing:

 

 

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

e SCHEDULE A/B: PROPERTY “OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

SCHEDULE A/B: ASSETS ~ REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

{OVER}

DISCLOSURE OF RELATED CASES (cont'd)
CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE PENDING: (YES/NO): [if closed] Date of Closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, ete.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:
Iam admitted to practice in the Eastern District of New York (Y/N):
CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as

indicated elsewhere on this form.
a Ye

ignature of Pro-se Debtor/Petitioner

LG Sy CGmec€ Shree. f

Mailing Address of Debtor/Petitioner

West Hom pstedd WY 11582.

City, State, Zip Code

 

Signature of Debtor’s Attorney

 

Email Address

(it) 719-SBY

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or

the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise

result.

 

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.

\

Chapter /

(ine M owt WC Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her

knowledge.

Dated: 04 Jicfaor4

Me ova —

Debtor

 

Joint Debtor

s/
Attorney for Debtor

USBC-44 Rey. 11/15

 

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Untitled

SLS
PO Box 636005
Littleton, co 80163

Page 1

 

 

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

UNITED STATES BANKRUPTCY COURT
" EASTERN DISTRICT OF NEW YORK

- wenn nner enn nnn enn x

In re: Case No,
Chapter

MN ; | C N You AS IS Cons

 

DECLARATION OF PRO SE DEBTOR(S}

Auli individuals filing for bankruptcy pro se (without an attorney}, must provide the following informatian:

Name of Debtor(s): IV\ Ao ‘ Vd UkS tlc

address: AG S¥cam he Stes weit Hemp Stert MAMST A
Email Address: SL Saw few @. Colca

Phone Number: (G lv y719-S S73y

CHECK THE APPROPRIATE RESPONSES:

FILING FEE:
on AID THE FILING FEE IN FULL

___ APPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE
PRENTOUS CASES FILED. eo

ASSISTANCE WITH PAPERWORK:
jANO ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES
___ HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

~j

if Debtor had assistance, the following information must be compieted:

Name of individual who assisted:

 

 

 

Address:
Phone Number: { )
Amount Paid for Assistance: $
under the penalty of perjury.

a

Debtor's Signature

 

 

Joint Debtor’s Signan

ig
c
ot
ma

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

TAUCK ke u UE | |

    

Debtor Name Mine fv You c$ lu Cc
United States Bankruptcy Court for the: Ea ste yy District of fv 4

(State)

      
   

Case number (/f known):

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the

document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,

1519, and 3571.

| Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

0

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

O O OoOOOod

Other document that requires a declaration

 

 

| declare under penaity of perjury that the foregoing is tr d correct.
Executed on O$ | %@ /ZO/ G x 7 A rn LO ety ee”
MM / DD? YYYY Signature of individual signing on behaif of debtor

S 1 Lunn Jawa

Printed name

Presiden +

Position or relationship to debtor

Official Form 202 Declaration Under Penaity of Perjury for Non-Individual Debtors
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Hoe Aa ee

Debtor name Mine KO Mow cs lnc

United States Bankruptcy Court forthe: € q& S$ +e cow District of NS

{State}
Case number (if known):

 

 

Q) Check if this is an
amended filing

Official Form 206Sum

Summary of Assets and Liabilities for Non-Individuals 12/15

 

 

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

 

1a. Real property:

SOCO.68
Copy line 88 from Schedule A/B $ HOO?

 

 

 

 

1b. Total personal property: 5 i IFO OO
Copy line 91A from SCHEdUIC A/B. uw... eee ccc ttseneceeeeaseaeeneececanearaecassunessesadceseenscsseetsesssesereeatssssueennassaseneesseaseeseneversenes

1c. Total of all property: § 495 YS U.¢0
Copy line 92 from Schedule A/B

 

 

 

| Part 2: Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, fromline 3 of Schedule D

 

3. Schedule E/F: Creditors Who Have Unsecured Claims( Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:

 

 

 

 

Copy the total claims fromPart 1 fromline 5a of Schedule E/F oo... ecceccssuseseseeeeessenseensesesenscesseasanetesenseaseeesseeseeesssaes $ ©
3b. Total amount of claims of nonpriority am ount of unsecured claims: ©
Copy the total of the amount of claims from Part 2 fromline Sb of Schedule E/F .......ccccsssceesnseserunseeesenensneneseeaeenss Fs
4, Total liabilities... ceccccecsecsesenenseceseesnceetenencansaeneecaeeacseacaeneeensecessisesssesesueecsaseasusessessasantersasssnmersnsscesaneasesseseneensenesessene rd § TOO.CO
Lines 2 + 3a+ 3b s 200

 

 

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

TAI eso treoeUl Ce

Debtor name fu ine N Hours | ved

United States Bankruptcy Court for the: Cost & cm District of ior

State)
Case number (If known): () Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property 12115

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write

the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 

 

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

ee Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

C] No. Go to Part 2.
ce Yes. Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of debtor's
interest
2. Cash on hand $ ASO. 08

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

Name of institution (bank or brokerage firm) Type of account Last 4 digits of account number

3.1. — $
3.2,

 

4, Other cash equivalents (identify all)
4.1.

 

4.2.

 

 

5. Total of Part 1 $ NSC.OS
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 

 

 

Deposits and prepayments

 

 

6. Does the debtor have any deposits or prepayments?

No. Go to Part 3.

(2 Yes. Fill in the information below.

Current value of
debtor’s interest

7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit
7.4. $
7.2, $

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 1

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor U We. hO Yours lac:

Case number (if known).
Name

8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

Description, including name of holder of prepayment

 

 

 

8.1, $
8.2. $
9. Total! of Part 2. 5 =
Add lines 7 through 8. Copy the total to line 81. a

 

 

 

| Accounts receivable

 

10. Does the debtor have any accounts receivable?
No. Go to Part 4.

C) Yes. Fill in the information below.

Current value of debtor's

 

 

 

 

 

 

 

 

interest
11. Accounts receivable
11a. 90 days old or less: ~ ee > $
face amount doubtful or uncollectible accounts
11b. Over 90 days old: ~ Be > $
face amount doubtful or uncoilectible accounts
12. Total of Part 3 $
Current value on lines 11a + 11b = line 12. Copy the total to line 82.
Investments
13. Does the debtor own any investments?
lo. Go to Part 5.
CL) Yes. Fill in the information below.
Valuation method Current value of debtor’s
used for current value interest

14. Mutual funds or publicly traded stocks not. included in Part 1
Name of fund or stock:

 

 

 

 

 

 

 

 

 

 

14.1. $
14.2, $
15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
including any interest in an LLC, partnership, or joint venture
Name of entity: % of ownership:
15.1, % $
18.2. % $
16. Government bonds, corporate bonds, and other negotiable and non-negotiable
instruments not included in Part 1
Describe:
16.1. $
16.2. $
17. Total of Part 4 $
Add lines 14 through 16. Copy the total to line 83.

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 2

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor U nz fO Mou vs lv c- Case number (if known)

Name

ee inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

Ino. Go to Part 6.

) Yes. Fill in the information below.

 

General description Date of the last Net book value of Valuation method used Current value of
physical inventory debtor's interest for current value debtor’s interest

(Where available)

19. Raw materials

 

 

 

 

 

 

 

 

 

MM /DD/YYYY $ $
20. Work in progress

MM /DD/YYYY $ $
21. Finished goods, including goods held for resale

MM /DD/YYYY $ $
22, Other inventory or supplies

MM /DD/YYYY $ $
23. Total of Part 5 $

Add lines 19 through 22. Copy the total to line 84.

 

 

 

24. Is any of the property fisted in Part 5 perishable?

No
CL) Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
No
LC] Yes. Book value Valuation method Current value

26. Has any of the property listed in Part 5 been appraised by a professionali within the last year?
No

Q) Yes

Farming and fishing-related assets (other than titled motor vehicles and land)

 

27. a, debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
No. Go to Part 7.
L) Yes. Fill in the information below.

Net book value of Valuation method used Current value of debtor’s
debtor's interest for current value interest

(Where available)

General description

28. Crops—either planted or harvested

 

 

 

$ $
29. Farm animals Examples: Livestock, poultry, farm-raised fish

$ $
30. Farm machinery and equipment (Other than titled motor vehicles)

$ $
31. Farm and fishing supplies, chemicals, and feed

$ $

 

32. Other farming and fishing-related property not already listed in Part 6
$ $

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 3

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

 

 

 

 

 

 

Debtor WA We KR You rs | Nc - Case number (itknown)
Name
33. Total of Part 6. $
Add lines 28 through 32. Copy the totai to line 85.

34. Is the debtor a member of an agricultural cooperative?

Uio

CL) Yes. ts any of the debtor's property stored at the cooperative?

C) No
O) Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
No.
{) Yes. Book value $ Valuation method Current value $.

36. Is a depreciation schedule available for any of the property listed in Part 67

No
L) Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

No

Cl Yes

Office furniture, fixtures, and equipment; and collectibles

 

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

Aro. Go to Part 8.

CQ Yes. Fill in the information below.

Net book value of Valuation method Current value of debtor’s

General description
debtor's interest used for current value interest

(Where available)

39. Office furniture

 

 

$ 3
40. Office fixtures
$ $
41. Office equipment, including all computer equipment and
communication systems equipment and software
$ $

 

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other collections, memorabilia, or collectibles

 

 

 

 

42.4 $
42.2 $
42.3. $

 

 

43. Total of Part 7.
Add lines 39 through 42. Copy the total to line 86.

 

 

 

44. \s a depreciation schedule available for any of the property listed in Part 7?

No
C] Yes

45. ad of the property listed in Part 7 been appraised by a professional within the last year?

No
C) Yes

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 4

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor [ We i You cs ln Cc: Case number (ifknown}

Name

Machinery, equipment, and vehicles

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

No. Go to Part 9.
CJ) Yes. Fill in the information below.

Net book value of Valuation method used Current value of

General description
debtor's interest for current value debtor's interest

Include year, make, model, and identification numbers (i.e., VIN,

HIN, or N-number) (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

 

 

 

 

 

 

 

474 $ $
47.2 $ $
47.3 $ $
47.4 $ $

 

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
trailers, motors, floating homes, personal watercraft, and fishing vessels

48.1 $ $

48.2 $ $

 

49. Aircraft and accessories

49.4 $ $

 

49.2 $ $

 

50. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)

 

51. Total of Part 8. $

 

 

 

Add lines 47 through 50. Copy the total to line 87.

52. Is a depreciation schedule available for any of the property listed in Part 8?
No

L} Yes

53. Hasany of the property listed in Part 8 been appraised by a professional within the last year?
No

C} Yes

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 5

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor iw Wk fv You cS ln Cc Case number (if known)

Name

Real property

 

54. Does the debtor own or lease. any real property?
CJ No. Go to Part 10.
Wes. Fill in the information below.
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Description and location of property Nature and extent Net book value of Valuation method used — Current value of
Include street address or other description such as of debtor's interest debtor's interest for current value debtor’s interest
Assessor Parcel Number (APN), and type of property in property (Where available)

(for example, acreage, factory, warehouse, apartment

or office building), if available.

 

 

 

 

 

 

 

 

 

 

 

56.1_ 96 Suca more Street Qwaen s YEO ,00e Proper Vale € s 15,008

55.2 $ $

55.3 $ $

55.4 $ $

55.5, $ $

55.6 $ $

56. Total of Part 9. 5 4UY6 EXE OO

Add the current value on lines 55.1 through 55.6.and entries from any additional sheets. Copy the total to line 88.

 

 

 

57. Is adepreciation schedule available for any of the property listed in Part 9?
“tx
C) Yes
58. x, of the property listed in Part 9 been appraised by a professional within the last year?
No

C) Yes

 

Ceyas a0} Intangibles and intellectual property

59. Doss debtor have any interests in intangibles or intellectual property?
No. Go to Part 11.
C] Yes. Fill in the information below.

General description Net book value of Valuation method Current value of
debtor's interest used for current value debtor's interest

(Where available)

60. Patents, copyrights, trademarks, and trade secrets

 

 

 

 

 

 

 

 

 

 

 

 

 

$ $
61. Internet domain names and websites

$ $
62, Licenses, franchises, and royalties

$ $
63. Customer lists, mailing lists, or other compilations

$ $
64. Other intangibles, or intellectual property

$ $
65. Goodwill

5 $
66. Total of Part 10. §

Add lines 60 through 65. Copy the total to line 89.

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 6

 
| p - -,
Debtor MV ! nk fU Yours va Case number (if known)

67.
68.

69.

 

70.

71,

72,

73.

74.

75.

76.

77.

78.

79.

Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Name

Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?

No

C] Yes

Is there an amortization or other similar schedule available for any of the property listed in Part 10?

No
C) yes
Has_any of the property listed in Part 10 been appraised by a professional within the last year?
a vo
LC) Yes

A All other assets

Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

No. Go to Part 12.
C) Yes. Fill in the information below.

Notes receivable
Description (include name of obligor)

 

 

 

Current value of
debtor’s interest

 

 

 

 

 

 

 

 

_ => $
Total face amount doubtful or uncollectible amount
Tax refunds and unused net operating losses (NOLS)
Description (for example, federal, state, local)
Tax year $
Tax year $
Tax year $
Interests in insurance policies or annuities
$
Causes of action against third parties (whether or not a lawsuit
has been filed)
$
Nature of claim
Amount requested $
Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims
$
Nature of claim
Amount requested $
Trusts, equitable or future interests in property
$

 

Other property of any kind not already listed Examples: Season tickets,
country club membership

 

 

Total of Part 11.
Add lines 71 through 77. Copy the total to line 90.

Has any of the property listed in Part 11 been appraised by a professional within the last year?
CL) No
CY Yes

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

 

 

 

page 7

 

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor Mine M/ Yue Jy c - Case number (it known)

Name

 

 

In Part 12 copy all of the totals from the earlier parts. of the form.

Type of property Current value of Current value
personal property of real property
g¢ ASP.C°

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.

oO
s O
s O

81. Deposits and prepayments. Copy line 9, Part 2.

82. Accounts receivable. Copy line 12, Part 3.

83. Investments. Copy line 17, Part 4.

 

 

 

 

 

 

84. Inventory. Copy line 23, Part 5. s OO
OC
85. Farming and fishing-related assets. Copy line 33, Part 6. $
86. Office furniture, fixtures, and equipment; and collectibles. $ O
Copy line 43, Part 7. QO
87. Machinery, equipment, and vehicles. Copy line 51, Part 8. $
4 DO.
88. Real property. Copy line 56, Part 9. oo. ec eeee ese e pee nee nent tesecsecaeersenasersanieesesestiasnnaeaeeess > s 480 000.00
; , 5 ©
89. Intangibles and intellectual property. Copy line 66, Part 10. $$$
a
90. All other assets. Copy line 78, Part 11. +s
D 8 O0O.DO
91. Total. Add lines 80 through 90 for each column... eee eee 91a. s_ 250-00 + 9b. s [Ye b00.00

 

 

 

 

 

 

250 0
92. Total of all property on Schedule A/B. Lines 91a + 91D = 92. cece eee eense eee reeeeeneiennedsececeeurenerseesseneesccasecseseesenscneay 5 490257.0%

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 8

 
Case 8-19-76411-reg Doci1_ Filed 09/16/19

  

AIS cuore Cues

Debtor name FA ne. Yow cs {ne ‘

United States Bankruptcy Court for the: é b Stew mn District of {

{State}

 
        
 

Case number (if known):

Official Form 206D

  

 

Entered 09/16/19 13:44:41

() Check if this is an
amended filing

Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor’s property?

() No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

CQ) Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims

 

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one

secured claim, list the creditor separately for each claim.

 

Column A

Amount of claim
Do not deduct the value

Column B

Value.of collateral
that supports this
claim

§ YS 0, OOD.OF

 

 

 

of collateral.
Creentans game Describe debtor’s property that is subject to a lien .
St 26 Sydimoce Street s 500000.? 0
Creditor’s mailing address West Heme stee led 44 LISS a

Po Box 63008

 

Litteton : co § 6 l 6 S$ Describe the lien

 

 

 

 

 

Creditor’s email address, if known Is the creditor an insider or related party?

No

C] ves
Date debt was incurred Is anyone else liable on this claim?
Last 4 digits of t No
ast 4 digits oF accoun C) Yes. Fill out Schedule H: Codebtors (Official Form 206H).
number a
Do multiple creditors have an interest in the As of the petition filing date, the claim is:
same property? Check all that apply.
y No . co. . . . U Gontingent
Yes. Specify each creditor, including this creditor, Unliquidated
and its relative priority. Q Disputed
Ea Creditor’s name Describe debtor’s property that is subject to a lien

 

 

 

Creditor’s mailing address

 

 

Describe the lien

 

 

 

Creditor’s email address, if known ts the creditor an insider or related party?
C] No
O Yes
Date debt was incurred Is anyone else liable on this claim?
Last 4 digits of account No
C) Yes. Fill out Schedule H: Codebtors (Official Form 206H).

number

Do multiple creditors have an interest in the

same property? Check all that apply.

CL] No QO Contingent
Q) Yes. Have you already specified the relative CQ) Uniiquidated
priority? OQ) Disputed

QI No. Specify each creditor, including this
creditor, and its relative priority.

 

 

(Q) Yes. The relative priority of creditors is
specified on lines

3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional

Page, if any.

As of the petition filing date, the claim is:

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property

5 50° CAO OO

page 1 of 2

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor ful Wik MV Yo Ul cS lu Cc: Case number (if known)

Name ¥

  

List Others to Be Notified for a Debt Already Listed in Part 1

 

 

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

if no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

Name and address

On which line in Part 1
did you enter the
related creditor?

 

Line 2.

 

 

Last 4 digits of
account number

for this entity

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

Form 206D

Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

 
 

alien i Tacit (its to identify uo Coe :

Debtor IU bv? KS You YS ln C -

United States Bankruptcy Court for the: District of
(State)

 
       
 

Case number
(If known)

 

    
 

C) Check if this is an
amended filing

 

Official Form 206E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

List All Creditors with PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
No. Go to Part 2.
UO Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority amount
Ba Priority creditor's name and mailing address As of the petition filing date, the claim is: $ $
Check all that apply.
QO} Contingent
2 unliquidated
C} Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number C} No
. . Q) Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )
Ba Priority creditor’s name and mailing address As of the petition filing date, the claimis: $
Check all that apply.
Q Contingent
CI unliquidated
C] Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is. the claim subject to offset?
number — (3 No
5 . CQ) Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )
Fd Priority creditor’s name and mailing address As of the petition filing date, the claim is: S $
Check all that apply.

 

(2 Contingent
( Unliquidated

 

 

 

 

Q Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number — Ci No

CQ) Yes

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41
Debtor WA ne. fU You ws ln c-: Case number (ifknown)

Name

List All Creditors with NONPRIORITY Unsecured Claims

 

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
unsecured claims, fill out and attach the Additional Page of Part 2.
Amount of claim

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is:
Check ail that apply.

C) Contingent

C] Untiquidated

CJ Disputed

 

 

 

 

Basis for the claim:

Is the claim subject to offset?

QO No
OQ) Yes

Date or dates debt was incurred

Last 4 digits of account number

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is:
Check ail that apply.

{1 Contingent

QO) unliquidated

Q) Disputed

 

 

 

Basis for the claim:

Is the claim subject to offset?

CJ No
Q) Yes

Date or dates debt was incurred

Last 4 digits of account number

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is:
Check all that apply. $
O Contingent
(J Unliquidated
Q) Disputed

 

 

 

 

Basis for the claim:

Is the claim subject to offset?
O No
) Yes

Date or dates debt was incurred

Last 4 digits of account number

[3.4] Nonpriority creditor's name and mailing address As of the petition filing date, the claim is:

Check ail that apply.
Q Contingent
() unliquidated
QO Disputed

 

 

 

 

 

Basis for the claim:

Is the claim subject to offset?
Cl No
Last 4 digits of account number ae CQ) yes

Date or dates debt was incurred

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is:
Check aif that apply.

QJ Contingent

) unliquidated

() Disputed

 

 

 

 

Basis for the claim:

Is the claim subject to offset?
QQ No
OQ Yes

Date or dates debt was incurred

Last 4 digits of account number _

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is:
Check all that apply.

QQ Contingent

O unliquidated

OQ Disputed

 

 

 

Basis for the claim:

Date or dates debt was incurred On claim subject to offset?
No

Last 4 digits of account number CL} Yes

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page Dot Y

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor Nine. fO Yours Ine

Name

List Others to Be Notified About Unsecured Claims

 

Case number (if known)

 

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,

assignees of claims listed above, and attomeys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address

 

 

On which line in Part 1 or Part 2 is the
related creditor (if any) listed?

 

Last 4 digits of
account number, if
any

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1, Line

C) Not listed. Exptain oe
4,2, Line

L) Not listed. Explain ae
43. Line

CL] Not listed. Explain te ee
4.4. Line

C) Not listed. Explain ne
41. Line

C) Not listed. Explain a
4.5. Line

OQ) Notlisted. Explain ne
4.6. Line

QO) Not listed. Explain ——
4.7. Line

QO) Not listed. Explain ee
4.8. Line

L) Not listed. Explain ae
4.9. Line

C) Not listed. Explain a
4,40. Line

LJ] Not listed. Explain a ee
4.11.

Line

C] Not listed. Explain oe

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims

page 3 ot fh

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41
Debtor WW (ne NO You cs IE Cc , Case number (if known)

Name

Total Amounts of the Priority and Nonpriority Unsecured Claims

 

5. Add the amounts of priority and nonpriority unsecured claims.

Total of claim amounts

5a. Total claims from Part 1 5a. sy

5b. Total claims from Part 2

 

5c. Total of Parts 1 and 2 5 $ O
Lines 5a + 5b = 5c. °

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page UY of

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

 

AMON AI
Debtor name {MA Ae ‘VV Yo wir$ la Cc
United States Bankruptcy Court for the: ; a She. c V \ i District of Wy

(State)

Case number (If known): Chapter

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases

CQ Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?

(J) No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
C) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official

Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired lease

State what the contract or

 

 

2.1. lease is for and the nature
of the debtor’s interest

 

 

State the term remaining

 

 

List the contract number of

 

 

any government contract

State what the contract or

 

2.2. lease is for and the nature
of the debtor’s interest

 

 

State the term remaining

 

 

List the contract number of

 

 

any government contract

 

State what the contract or

 

2.3: lease is for and the nature

 

of the debtor’s interest

 

State the term remaining

 

 

List the contract number of

 

 

 

any government contract

 

 

State what the contract or

 

 

24 lease is for and the nature

of the debtor's interest

 

 

State the term remaining

 

 

List the contract number of
any government contract

 

 

 

State what the contract or

 

2.5: lease is for and the nature

 

of the debtor’s interest

 

State the term remaining

 

 

List the contract number of

 

 

any government contract

 

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases

page 1 of qd

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Hotere to identify the ry : . .

Debtor name Mine. fu Youre Me.

United States Bankruptcy Court for the: Eas f ee yy District of N Y

(State)
Case number (if known}:

 

 

() Check if this is an
amended filing

Official Form 206H
Schedule H: Codebtors 42/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.

 

1. a” debtor have any codebtors?
No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

C] Yes
2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of

creditors, Schedules D-G. Include ail guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Codebtor Column 2: Creditor
Name Mailing address Name thatap oy schedules
2.1 OD
Street QO E/F
ac
City State ZIP Code
2.2
aD
Street Q EF
OG
City State ZIP Code
22.3
D
Street Q E/F
G
Sen City State ZIP Code
2.4
oD
Street Q E/F
QaG
bee RY ce wane EEO IP Code
(25
QD
Street Q EF
QG
City State ZIP Code ;
2.6
ap
Street OQ E/F
QaG

 

 

City State ZIP Code

 

Official Form 206H Schedule H: Codebtors page 1 ol

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

F al a creas oO oy the oe

Debtor name Mine ie, Yo, ves Tne

United States Bankruptcy Court for the: £ aS te wn District of fp A

(State)
Case number (if known):

 

 

CJ Check if this is an
amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

Income

 

1. Gross revenue from business

CY None

 

Identify the beginning and ending dates of the debtor's fiscal year, which Sources of revenue Gross revenue
may be a calendar year Check all that apply (before deductions and
exclusions)
From the beginning of the Q Operating a business
fiscal year to filing date: From to Filing date CJ other $
MM/0D/YYYY CO
For prior year: From to ) Operating a business $
MM/DD/YYYY MM/DD/YYYY C2 other
For the year before that: From to im Operating a business
MM/DD/YYYY MM/DD/YYYY (2 other $

2. Non-business revenue

include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
from lawsuits, and royalties. List each source and the gross. revenue for each separately. Do not include revenue listed in line 1.

None

 

 

Description of sources of revenue Gross revenue from each
source
(before deductions and
exclusions)
From the beginning of the
fiscal year to filing date: From to Filing date rrr $
MM/DD/YYYY
For prior year: From to
MM/DD/YYYY MM/DD/YYYY $
For the year before that: From to
MM/DD/YYYY MM/DD/YYYY $

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor WA ine. WV Yours | “1 C.. : Case number (if known),

 

Name

a List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90
days before filing this case uniess the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

 

 

 

 

 

 

 

 

None
Creditor’s name and address Dates Total amount or value Reasons for payment or transfer
Check ail that apply
3.4,
$ L) Secured debt
Creditors name Q Unsecured loan repayments
Street Q Suppliers or vendors
C) services
City State ZIP Code C) other
3.2.
S CQ) Secured debt
dior
Creditors name (Q unsecured foan repayments
Street Q Suppliers or vendors
CQ Services
City State ZIP Code Q) Other

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of

the debtor. 11 U.S.C. § 101(31).

None

 

 

 

 

 

 

 

 

 

Insider’s name and address Dates Total amount or value Reasons for payment or transfer

44.
- $

insider's name

Street

City State ZIP Code

Relationship to debtor
4.2,

 

Insider's name

 

 

Street

 

 

 

City State ZIP Code

Relationship to debtor

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Une J {Yo Y “s | nec ‘ Case number (if knawn)

Name

Debtor

 

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,

W. a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

 

 

 

 

 

None
Creditor’s name and address Description of the property Date Value of property
5.4.
$
Creditors name
Street
City State ZIP Code

5.2.

Creditors name

 

 

Street

 

 

 

City State ZIP Code

6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.

© None

Creditor’s name and address Description of the action creditor took Date action was Amount
taken

Creditor's name

 

 

Street

 

Last 4 digits of account number: XXXX—-_

 

City State ZIP Code

Legal Actions or Assignments

 

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor

an in any capacity—within 1 year before filing this case.

 

 

 

 

 

 

 

 

 

 

 

None
Case title Nature of case Court or agency’s name and address Status of case
a4, OQ) Pending
Name Cy On appeal
Case number Street CJ conctuded
City State ZiP Code
Case title Court or agency’s name and address O Pending
7.2.
a) On appeal
Name
Q) Concluded
Case number
Street
City State ZIP Code

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor Md IZ. fv Yous | “1 tc Case number (ifknawn}

Name

 

8. Assignments and receivership

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
we of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

 

 

 

None
Custodian’s name and address Description of the property Value
$
Custodian's name
Case title Court name and address
Street
Name

 

 

Case number :
City State ZIP Code Street :

 

 

 

Date of order or assignment

 

City State ZIP Code

 

Certain Gifts and Charitable Contributions

 

 

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
oe gifts to that recipient is less than $1,000
No

ne
Recipient’s name and address Description of the gifts or contributions Dates given Value

 

9.4. —
Recipient's name

 

 

Street

 

 

City State ZIP Code

Recipient’s relationship to debtor

 

 

 

 

 

 

 

 

 

$
9.2. Recipient's name
Street
City State ZIP Code
Recipient’s relationship to debtor
Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.
None
Description of the property lost and how the loss Amount of payments received for the loss Date of loss Value of property
occurred If you have received payments to cover the loss, for lost
example, from insurance, government compensation, or
tort liability, list the total received.
List unpaid claims on Official Form 106A/B (Schedule A/B:
Assets ~ Real and Personal Property).
$

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 4
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor M, f I<. h/ % v ‘S ly Cc Case number (if known)

Name

Certain Payments or Transfers

 

41, Payments related to bankruptcy
: List any payments of money or other transfers of property made by the debtor-or person acting on behalf of the debtor within 1 year before
the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,

seeking bankruptcy relief, or filing a bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

None
Who was paid or who received the transfer? If not money, describe any property transferred Dates Total amount or
value
14.
ce
Address
Street
City State ZIP Code
Email or website address
Who made the payment, if not debtor?
Who was paid or who received the transfer? If not money, describe any property transferred Dates Total amount or
value
11.2,
SS
Address
Street
City State 2iP Cade

Email or website address

 

Who made the payment, if not debtor?

 

12. Self-settied trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to

a self-settled trust or similar device.
Do include transfers already listed on this statement.

 

None
Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value
$
Trustee

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 5

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor Ad Me WV % uwS lin Cc + Case number (if known)

Name

 

13. Transfers not already listed on this statement

List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

None

Who received transfer? Description of property transferred or payments received Date transfer Total amount or
or debts paid in exchange was made value

43.1. $

 

Address

 

Street

 

 

City State ZIP Code

Relationship to debtor

 

Who received transfer? 5

 

 

 

Address

 

Street

 

 

City State ZIP Code

Relationship to debtor

 

Previous Locations

 

 

14. Previous addresses
x , addresses used by the debtor within.3 years before filing this case and the dates the addresses were used.
D

oes not apply

 

 

 

 

 

 

 

 

Address Dates of occupancy

14.1, From To
Street
City State ZIP Code

14.2. From To
Street
City State ZIP Code

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

) - f
Debtor Ahine lV Youes [in Cc Case number (ifknown)

Name

 

Health Care Bankruptcies

 

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
~— diagnosing or treating injury, deformity, or disease, or
— providing any surgical, psychiatric, drug treatment, or obstetric care?
No. Go to Part 9.
I} Yes. Fill in the information below.
Facility name and address Nature of the business operation, including type of services the If debtor provides meals

debtor provides and housing, number of
patients in debtor’s care

48.1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facility name .
Street Location where patient records are maintained (if different from facility How are records kept?
address). If electronic, identify any service provider.
Check all that apply:
City State ZIP Code C) Electronically
CQ) Paper
Facility name and address Nature of the business operation, including type of services the if debtor provides meals
debtor provides and housing, number of
patients in debtor’s care
15.2.
Facility name
Street Location where patient records are maintained (if different from facility How are records kept?
address). If electronic, identify any service provider.
Check all that apply:
City State ZIP Code Q] Electronically

 

QO Paper

Personally Identifiable Information

   

16. a debtor collect and retain personally identifiable information of customers?
No

O) Yes. State the nature of the information collected and retained.
Does the debtor have a privacy policy about that information?
OQ No
C) Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
a or profit-sharing plan made available by the debtor as an employee benefit? ;

 

No. Go to Part 10.
Yes. Does the debtor serve as pian administrator?
LJ No. Go to Part 10.

C) Yes. Fill in below:
Name of plan Employer identification number of the plan

EIN: -

 

en plan been terminated?
No
QO) Yes

 

 

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 7

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

y JY os / _
Debtor Nin é he OVS ‘) Cc Case number (ifknown)

Name

 

: Cet 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,

moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,

brokerage houses, cooperatives, associations, and other financial institutions.

 

 

None
Financial institution name and address Last 4 digits of account Type of account Date account was Last balance
number closed, sold, moved, before closing or
or transferred transfer
18.1. XXXX CI checking $
Name Q .
Savings
Street CJ Money market

 

QO Brokerage

 

 

 

City Slate ZIP Code Cl other
18.2. XXXX-— | Checking _ gg
Ni
ame O) Savings
Street | Money market

 

O Brokerage

 

City Siate ZIP Code C] other

19. Safe deposit boxes
of. safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

None
Does debtor

 

 

 

 

 

 

Depository institution name and address Names of anyone with access to it Description of the contents still have it?
L) No
Name Q Yes
Street
Address
City State ZIP Code

 

 

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in

ee does business.
None

Does debtor

 

 

 

 

 

 

ili f ith i D ipti f th tents
Facility name and address Names of anyone with access to it escription of the conten still have it?

L) No
(J Yes

Name

Street

Address
City State ZIP Code

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

MM. inde fh You vS ln Cc - Case number (ifknown)

Name

Debtor

Property the Debtor Holds or Controls That the Debtor Does Not Own

 

21. Property held for another
List any property that the debtor holds or controls that.another entity owns. Include any property borrowed from, being stored for, or held in

i. not list leased or rented property.
None

 

 

 

 

 

 

Owner's name and address Location of the property Description of the property Value
$

Name

Street

City State ZIP Code

Details About Environmental Information

 

For the purpose of Part 12, the following definitions apply:
a Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
regardiess of the medium affected (air, and, water, or any other medium).
a Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
formerly owned, operated, or utilized.
2% Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
or a similarly harmful substance.

Report ail notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

 

 

 

 

 

 

 

 

No
Cl Yes. Provide details below.
Case title Court or agency name and address Nature of the case Status of case
C) Pending
Case number Name LI on appeal
Speck Q) Concluded
City State ZIP Code

23.Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an

aa law?
No

L] Yes. Provide details below.

 

 

 

 

 

 

 

Site name and address Governmental unit name and address Environmental law, if known Date of notice
Name Name
Street Street
City State ZIP Code City State ZIP Code

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 9
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

/ 1 ff
Debtor Mine Vv Yy “Vs [i tc .-

Name

Case number (if known)

 

24, debtor notified any governmental unit of any release of hazardous material?
/ No

C] Yes. Provide details below.

Site name and address

Governmental unit name and address

Environmental law, if known

Date of notice

 

 

 

 

 

 

 

None

Business name and address

Name Name
Street Street
City State ZIP Code City State ZIP Code

Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

Describe the nature of the business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

 

25.1.
Name Dates business existed
Street
From To
City State ZIP Code
Business name and address Describe the nature of the business Employer Identification number
25.2. Do not include Social Security number or ITIN.
EIN;
Name Dates business existed
Street
From To
City State ZIP Code
Business name and address Describe the nature of the business Employer Identification number
Do not include Social Security number or [TIN.
25.3. EIN:
Name
Dates business existed
Street
From To
City State ZIP Code
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 10

 

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor Mw € lV &% v Ss ln c Case number (if known)

Name

 

 

26. Books, records, and financial statements
26a. WM, accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

 

None

 

 

 

 

 

Name and address Dates of service
From To
26a.1. ~~
Name
Street
City State ZIP Code

Name and address Dates of service

From To
26a.2,

 

Name

 

Street

 

 

City State ZIP Code

 

26o. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
statement within 2 years before filing this case.

[2None

 

 

 

 

 

 

 

 

Name and address Dates of service
From To
26b.1.
Name
Street
City State ZIP Code
Name and address Dates of service
From To
26b.2.
Name
Street ‘
City State ZIP Cade

26c. oe or individuals who were in possession of the debtor's books of account and records when this case is filed.
None

Name and address If any books of account and records are
unavailable, explain why

26c.1.

 

 

Name

 

 

Street

 

 

 

 

City State ZIP Code

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 11

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor Mine b/ vy SiS” hn C * Case number titknown)

Name

 

If any books of account and records are

Name and address . ”
unavailable, explain why

26c.2.

 

Name

 

 

 

Street

 

 

 

City State ZIP Code

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
within 2 years before filing this case.

Name and address

 

26d.1.

 

Name

 

Street

 

 

City State ZIP Code

Name and address

26.2.

 

Name

 

Street

 

 

City State ZIP Code

27. Inventories

ad inventories of the debtor's property been taken within 2 years before filing this case?
No

C] Yes. Give the details about the two most recent inventories.

Name of the person who supervised the taking of the inventory Date of The doifar amount and basis (cost, market, or
inventory other basis) of each inventory
$

 

Name and address of the person who has possession of inventory records

27.1.

 

Name

 

Street

 

 

City State ZIP Code

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 12

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor Ms, “) &. ) a VA cS /: 7 c Case number (if known),

Name

 

Name of the person who supervised the taking of the inventory Date of The dollar amount and basis (cost, market, or
inventory other basis) of each inventory
$

 

Name and address of the person who has possession of inventory records

 

Name

 

Street

 

 

City State ZIP Code

, 28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other
people in control of the debtor at the time. of the filing of this case.

Name Address Position and nature of any % of interest, if any
interest

 

 

 

 

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in contro!
of pe debtor or shareholders in control of the debtor who no longer hold these positions?
No

C) Yes. Identify below.

 

 

 

Name Address Position and nature of Period during which
any interest position or interest was
held
From To
From To
From To
From To

 

30. Payments, distributions, or withdrawals credited or given to insiders

Within 1 year before filing this case, did the. debtor provide an insider with value in any form, including salary, other compensation, draws,
a loans, credits on loans, stock redemptions, and options exercised?
No

C) Yes. Identify below.

 

 

 

 

Name and address of recipient Amount of money or Dates Reason for
description and value of providing the value
property
30.1.
Name
Street i
City State ZIP Code

Relationship to debtor

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 13

 
Case 8-19-76411-reg Doci1 Filed 09/16/19 Entered 09/16/19 13:44:41

Debtor Man £é. fv Yy, vA “Ss Ly Cc. Case number (ifknown)

Name

 

Name and address of recipient

 

30.2

 

Name

 

Street

 

 

City State Z1P Code

Relationship to debtor

 

_ 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

CI No
C) Yes. Identify below.

Name of the parent corporation Employer Identification number of the parent
corporation

EIN: -

 

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
C) No
CJ Yes. Identify below.

Name of the pension fund Employer Identification number of the pension fund

EIN: ~

 

 

Signature and Declaration

 

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on OF AG, 20/9
MM #DD fYYYY

«re Aosinry—— Printed name \ h ghana \ Awd th

Signature of individual signing on behalf of the debtor

nap ct {—
Position or relationship to debtor Pes I d er

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 14
